Exhibit 10.F

CARPENTER TECHNOLOGY CORPORATION

STOCK-BASED COMPENSATION PLAN FOR

NON-EMPLOYEE DIRECTORS

Effective August 9, 1990

As Amended and Restated on April 21, 2009

and Amended on July 29, 2009

 

1. Purpose:

The purposes of the Plan are to attract and retain the services of experienced
and knowledgeable non-employee directors, to encourage Eligible Directors of
Carpenter Technology Corporation (the “Company”) to acquire a proprietary and
vested interest in the growth and performance of the Company, and to generate an
increased incentive for Eligible Directors to contribute to the Company’s future
success and prosperity, thus enhancing the value of the Company for the benefit
of its stockholders.

This Plan is an amendment and restatement of the Carpenter Technology
Corporation Non-Qualified Stock Option Plan for Non-Employee Directors as
adopted effective August 9, 1990, and subsequently amended and/or restated as
set out in Section 16 below. The rights of any Eligible Director whose service
as an Eligible Director ended on or before April 21, 2009 shall be governed by
the terms of the Plan as in effect when that Eligible Director’s Award was
granted. This amendment and restatement of the Plan does not increase the number
of Shares theretofore otherwise available under the Plan.

 

2. Definitions:

As used in the Plan, the following terms shall have the meanings set forth
below:

a) “Annual Retainer” shall mean base compensation for services as an Eligible
Director. Annual Retainer shall not include meeting fees, committee service
fees, if any, expense allowances or reimbursements or any other additional
compensation for services as an Eligible Director.

b) “Award” shall mean the Options, Performance Units and Stock Units granted
under the Plan.

c) “Award Agreement” shall mean the written agreement, instrument or document
evidencing an Award.

d) “Beneficiary” shall mean the person who the Eligible Director designates to
receive any unpaid portion of the Eligible Director’s account should the
Eligible Director’s death occur before the Eligible Director receives the entire
balance to the credit of such Eligible Director’s account. If the Eligible
Director does not designate a Beneficiary, the Beneficiary shall be the person’s
spouse if the person is married at the time of death, or the Eligible Director’s
estate if unmarried at the time of the person’s death.

e) “Board” shall mean the Board of Directors of the Company.

f) “Cause” shall mean the Eligible Director’s: (i) willful misconduct or gross
negligence in connection with the performance of the Eligible Director’s duties
for the Company or any affiliated company; (ii) conviction of, or a plea of
guilty or nolo contendere to, a felony or a crime involving fraud or moral
turpitude; (iii) engagement in any business that directly or indirectly competes
with the Company or any affiliated company; or (iv) disclosure of trade secrets,
customer lists or confidential information of the Company or any affiliated
company to a competitor or unauthorized person.

 

1



--------------------------------------------------------------------------------

g) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

h) “Common Stock” shall mean the Common Stock, $5.00 par value, of the Company.

i) “Company” shall mean Carpenter Technology Corporation, a Delaware
corporation, or any successor corporation.

j) “Disability” shall mean that a qualified physician designated by the Company
has reviewed and approved the determination that an Eligible Director is either:

(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

(ii) by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees or directors of the Company or any subsidiary.

k) “Election Date” shall mean with respect to an Option hereunder the date of
the appointment, election, or re-election of the Eligible Director that prompted
the grant of such Option.

l) “Eligible Director” shall mean each director of the Company who is not an
employee of the Company or any of the Company’s subsidiaries [as defined in
section 424(f) of the Code], or who is not otherwise excluded from participation
by agreement.

m) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

n) “Fair Market Value” shall mean the fair market value of the Company’s Common
Stock, determined in accordance with section 409A of the Code, and based upon
(i) the last sale price of the Common Stock on the date on which such value is
determined, as reported on the consolidated tape of New York Stock Exchange
issues or, if there shall be no trades on such date, on the date nearest
preceding such date; (ii) if the Common Stock is not then listed for trading on
the New York Stock Exchange, the last sale price of the Common Stock on the date
on which such value is determined, as reported on another recognized securities
exchange or on the NASDAQ National Market System if the Common Stock shall then
be listed and traded upon such exchange or system or, if there shall be no
trades on such date, on the date nearest preceding such date; or (iii) the mean
between the bid and asked quotations for such stock on such date (as reported by
a recognized stock quotation services) or, in the event that there shall be no
bid or asked quotations on such date, then upon the basis of the mean between
the bid and asked quotations on the date nearest preceding such date.

o) “Grant Date” shall mean, with respect to an Option hereunder, the date upon
which such Option is granted; with respect to Stock Units, the date upon which
such Stock Units are awarded; and, with respect to Performance Units, the date
upon which the Board determines Performance Goals and passes a resolution
creating a Performance Unit opportunity.

p) “Option” shall mean any right granted to an Eligible Director allowing such
Eligible Director to purchase Shares at such price or prices and during such
period or periods as set forth under the Plan. All Options shall be
non-qualified options not entitled to special tax treatment under section 422 of
the Code.

q) “Performance Goal” shall mean a goal the attainment of which is substantially
uncertain at the time the Performance Goal is established that must be met by
the end of a Performance Period specified by the Board. Performance Goals may be
measured on an absolute or relative basis. Relative performance may be measured
against an external index, such as a group of peer companies, industry groups or
a financial market index. Performance Goals may be based upon: (i) the price of
Common Stock, (ii) the market share of the Company or its subsidiaries (or any
business unit thereof), (iii) sales or revenue by the Company or its
subsidiaries (or

 

2



--------------------------------------------------------------------------------

any business unit thereof), (iv) earnings or diluted earnings per share of
Common Stock, with or without net pension credit/expense, (v) return on
shareholder equity of the Company, (vi) costs of the Company or its subsidiaries
(or any business unit thereof), (vii) cash flow of the Company or its
subsidiaries (or any business unit thereof), (viii) return on total assets of
the Company or its subsidiaries (or any business unit thereof) (“ROA”),
(ix) return on invested capital of the Company or its subsidiaries (or any
business unit thereof), (x) return on net assets of the Company or its
subsidiaries (or any business unit thereof) (“RONA”), (xi) operating income of
the Company or its subsidiaries (or any business unit thereof), with or without
net pension credit/expense, (xii) net income of the Company or its subsidiaries
(or any business unit thereof) with or without net pension credit/expense,
(xiii) costs of capital of the Company or its subsidiaries (or any business unit
thereof), (xiv) earnings before interest and income taxes (“EBIT”) or earnings
before interest, income taxes, depreciation and amortization (“EBITDA”) of the
Company or its subsidiaries, (xv) economic profit of the Company or its
subsidiaries, (xvi) total shareholder return, (xvii) economic value added, or
(xviii) any other financial or other measurement deemed appropriate by the
Board, as it relates to the results of operations or other measurable progress
of the Company or its subsidiaries (or any business unit thereof). The Board
shall have discretion to determine the specific targets with respect to each of
these categories of Performance Goals.

r) “Performance Period” shall mean a period of twelve consecutive months or more
during which the performance of the Company, any subsidiary or any department
thereof, or any individual is measured for the purpose of determining the extent
to which a Performance Goal is achieved. Nothing in this Plan shall prevent the
Board from establishing a Performance Period that commences prior to the
termination of one or more other Performance Periods.

s) “Performance Unit” shall mean the right to receive, following termination of
service as an Eligible Director, one share of Common Stock. Performance Units
will be earned, if at all, based upon the attainment of Performance Goals during
the applicable Performance Period specified by the Board. For purposes of this
Plan, fractional Performance Units, measured to the nearest four decimal places,
may be credited.

t) “Release Date” shall mean the fifth business day occurring after the
Company’s earnings release for the preceding fiscal period. In calculating the
Release Date, the day of an earnings release shall be counted if the earnings
release is made before the opening of trading on the New York Stock Exchange and
shall not be counted if such release is made after the opening of trading.

u) “Retirement” shall mean termination of Board service other than for Cause
with a minimum of three years of service as an Eligible Director.

v) “Shares” shall mean shares of Common Stock.

w) “Stock Unit” shall mean the right to receive, upon satisfaction or lapse of
any applicable vesting requirement or forfeiture condition under Section 8(a) or
as otherwise specified in the Award Agreement, one share of Common Stock. For
purposes of this Plan, fractional Stock Units, measured to the nearest four
decimal places, may be credited.

x) “Unit” shall mean a Performance Unit, a Stock Unit, or both, as required by
context.

y) “Window” shall mean a 30 calendar-day period of time beginning on a Release
Date.

 

3. Administration:

(a) The Plan shall be administered by the Company. Subject to the terms of the
Plan, the Board shall have the power to interpret the provisions and supervise
the administration of the Plan. Any action of the Board in administering the
Plan shall be final, conclusive and binding on all persons, including the
Company, Eligible Directors, persons claiming rights from or through Eligible
Directors and stockholders of the Company.

 

3



--------------------------------------------------------------------------------

(b) Subject to the provisions of the Plan, the Board shall have full and final
authority in its discretion (i) to determine the terms and conditions of any
Award granted under the Plan (including, but not limited to, restrictions as to
vesting, transferability or forfeiture, exercisability or settlement of an Award
and waivers or accelerations thereof, and waivers of or modifications to
performance conditions relating to an Award, based in each case on such
considerations as the Board shall determine) and all other matters to be
determined in connection with an Award; (ii) to determine whether, to what
extent, and under what circumstances an Award may be canceled, forfeited, or
surrendered; (iii) to determine whether, and to certify that, Performance Goals
to which the settlement of an Award is subject are satisfied for the relevant
Performance Period; (iv) to correct any defect or supply any omission or
reconcile any inconsistency in the Plan, and to adopt, amend and rescind such
rules and regulations as, in its opinion, may be advisable in the administration
of the Plan; and (v) to make all other determinations as it may deem necessary
or advisable for the administration of the Plan. Notwithstanding the foregoing,
an Eligible Director must be recused and abstain from participating in any
action of the Board that affects his or her outstanding Award, and a Performance
Period may only be waived following an Eligible Director’s death, Disability,
Retirement or termination without Cause or as indicated in Section 13(c) upon a
Change in Control.

(c) Notwithstanding anything to the contrary herein, discretionary Awards to any
Eligible Director under Sections 5, 6 or 9 of the Plan shall be made by the
Board or an independent committee of the Board without the vote of any directors
who are also employees of the Company.

 

4. Shares Subject to the Plan:

a) Total Number. Subject to future adjustment as provided in this Section, the
total number of Shares available for Awards under the Plan as of the April 21,
2009 date of the amendment and restatement is 1,008,654, which amount reflects
the Company’s 2 for 1 stock split effected on November 15, 2007 and otherwise is
derivative from the number of Shares available under this Plan as of August 18,
2006 when this Plan was amended to increase the number of available Shares. Any
Shares issued hereunder may consist, in whole or in part, of authorized and
unissued Shares or treasury Shares.

b) Reduction of Shares Available.

(i) The grant of an Option will reduce the number of Shares available for
further grants by the number of Shares subject to such Option.

(ii) Any shares issued by the Company through the assumption or substitution of
outstanding grants from an acquired company shall not reduce the Shares
available for grants under the Plan.

(iii) The grant of Performance Units or Stock Units will reduce the number of
Shares available for further grants by the number of Units granted.

c) Increase of Shares Available. The lapse, cancellation or other termination of
an Option or Unit that has not been fully exercised or paid shall increase the
available Shares for such Options or Units by the number of Shares that have not
been issued upon exercise of such Option or payment of such Unit.

d) Other Adjustments. The total number and kind of Shares available for Options
or Units under the Plan or which may be allocated to any one Eligible Director,
the number and kind of Shares subject to outstanding Options or Units, and the
exercise price for such Options or the value of Units shall be appropriately
adjusted by the Board for any increase or decrease in the number of outstanding
Shares resulting from a stock dividend, subdivision, combination of Shares,
reclassification, or other change in corporate structure affecting the Shares or
for any conversion of the Shares into or exchange of the Shares for other Shares
as a result of any merger or consolidation (including a sale of assets) or other
recapitalization as may be necessary to maintain the proportionate interest of
the Option or Unit holder.

 

4



--------------------------------------------------------------------------------

5. Initial Options:

Initial Options may be granted to Eligible Directors as follows:

a) Initial Grant. Each Eligible Director who has not previously received a grant
under this Plan may be granted an Option to acquire up to 4,000 Shares (or such
different number of Shares as the Board may determine by duly adopted
resolution, consistent with any applicable requirements under securities laws or
continued listing standards of the principal stock exchange for trading of the
Common Stock) on such Eligible Director’s Election Date or such later date as
may be required to comply with the Company’s normal practices under applicable
securities laws and regulations.

b) Terms and Conditions. Any Option granted under this Section 5 shall be
subject to the following terms and conditions:

(i) Option Price. The purchase price per Share purchasable under an Option shall
be 100% of the Fair Market Value of a Share on the Grant Date.

(ii) Exercisability. Unless otherwise provided by this Plan, an Option shall
become exercisable in whole or in part one year from the Grant Date.

 

6. Other Awards of Options or Stock Units:

In addition to an initial grant of an Option pursuant to Section 5, or an award
of Stock Units pursuant to Section 8, other Options or Stock Units may be
granted to Eligible Directors as follows:

a) Annual Grant. Each Eligible Director on or after the Effective Date of the
Plan may be granted, immediately after the annual meeting of the Company’s
stockholders or on such other regularly scheduled date as the Board may
determine from time to time in light of the Company’s prevailing practices for
the grant of equity-based awards to other personnel, Options, Stock Units, or a
combination of Options and Stock Units with respect to that number of Shares
having a Fair Market Value on the Grant Date of up to Ninety Thousand Dollars
($90,000) (or such different dollar amount as the Board may determine by duly
adopted resolution, consistent with any applicable requirements under securities
laws or continued listing standards of the principal stock exchange for trading
of the Common Stock), either in lieu of or in addition to such Eligible
Director’s Annual Retainer.

b) Other Grants or Awards. In addition to an annual Option grant or Stock Units
award pursuant to Section 6(a) above, each Eligible Director may be granted or
awarded, at any time and from time to time as may be determined by the Board,
Options or Stock Units with respect to such number of Shares as the Board may
determine by duly adopted resolution, consistent with any applicable
requirements under this Plan, securities laws or continued listing standards of
the principal stock exchange for trading of the Common Stock.

c) Terms and Conditions of Options. Any Option granted under this Section 6
shall be subject to the following terms and conditions:

(i) Option Price. The purchase price per Share purchasable under an Option shall
be 100% of the Fair Market Value of a Share on the Grant Date.

(ii) Exercisability. Unless otherwise provided by this Plan, an Option shall
become exercisable in whole or in part one year from the Grant Date.

d) Vesting Condition of Stock Units. Any Stock Units awarded under this
Section 6 shall, unless otherwise specified in the awarding resolution or the
Award Agreement, be restricted and subject to forfeiture until one (1) year from
the Grant Date.

 

5



--------------------------------------------------------------------------------

7. General Terms:

The following provisions shall apply to any Option:

a) Option Period. Each Option shall expire ten years from its Grant Date,
subject to earlier termination as hereinafter provided.

b) Exercisability. Each Option granted under this Plan shall become exercisable
by the Eligible Director only after the completion of one year of Board service
immediately following the Grant Date; provided, however, that for Annual Options
under Section 6, uninterrupted Board service by the Eligible Director until the
annual meeting of the Company’s stockholders next following the Grant Date shall
be deemed completion of one year of Board service. Exercise of any or all prior
existing Options shall not be required.

c) Non Transferability. No Option under this Plan may be transferable by the
Eligible Director except by will or the laws of descent and distribution. In the
event of the death of the Eligible Director more than one year after the Grant
Date, an Option may be transferred to the Eligible Director’s personal
representative, heirs or legatees (“Transferee”) and may be exercised by the
Transferee for the remainder of the exercise period then available to the
Eligible Director. In the event of the Retirement from Board service or
Disability of an Eligible Director, an Option may be exercised prior to its
expiration during the original ten-year exercise period beginning on the Grant
Date. In all other cases of termination of Board service of an Eligible Director
except for removal for Cause, an Option, if otherwise exercisable by the
Eligible Director at the time of such termination, may be exercised within three
months after such termination. In the event of removal for Cause, all existing
Options shall be of no force and effect.

d) Method of Exercise. Any Option may be exercised by the Eligible Director in
whole or in part at such time or times and by such methods as the Board may
specify. The applicable Award Agreement may provide that the Eligible Director
may make payment of the Option price in cash, Shares held for at least six
months (or such other period specified by the Board), or such other
consideration as the Board may specify, or any combination thereof, having a
Fair Market Value on the exercise date equal to the total Option price.

 

8. Stock Units:

a) Required Annual Grant of Stock Units. On the date of the annual meeting of
stockholders or on such other date as the Board may determine from time to time
in light of the Company’s prevailing practices for the grant of equity-based
awards to other personnel, each Eligible Director shall be granted each year, in
place of equivalent cash compensation, a number of Stock Units determined by
dividing 50% of the Eligible Director’s Annual Retainer by the Fair Market Value
on that date.

b) Election as to Annual Stock Units. By written election filed with the Board
before the end of any calendar year, an Eligible Director may elect to increase
the percentage in Section 8(a) above to 100%, and thereby have the entire
Eligible Director’s Annual Retainer payable in each calendar year beginning
after the date of the election granted in Stock Units. An election under this
Section 8(b) shall remain in effect until changed, in writing, by the Eligible
Director. Any such change shall be effective in the first calendar year
beginning after the date of the written notice of change.

c) Forfeiture of Annual Stock Units. Stock Units granted under Section 8(a) will
be forfeited if the Eligible Director terminates service as an Eligible Director
for any reason other than Retirement, Disability, or death, before the one-year
anniversary of the Grant Date but, after the earliest to occur of any such event
(Retirement, Disability, death or the one-year anniversary of the Grant Date),
such Stock Units shall be fully vested and non- forfeitable. Stock Units granted
pursuant to an election under Section 8(b) are at all times fully vested and are
non-forfeitable.

 

6



--------------------------------------------------------------------------------

d) Other Stock Units. In addition to and not in lieu of the provisions of this
Section 8, other Stock Units may be awarded to Eligible Directors pursuant to
Section 6 of this Plan.

 

9. Performance Units:

a) Grant of Performance Units. Opportunities to earn Performance Units may be
granted annually to an Eligible Director. When granting an opportunity for
Performance Units, the Board shall determine the number of Performance Units
(including fractions) eligible to be earned by an Eligible Director, the
Performance Goals applicable to such Performance Units, the applicable
Performance Period, and any restrictions on the Performance Units or Shares that
may become earned with the attainment of the Performance Goals.

b) Allocation of Performance Units. After the close of the applicable
Performance Period, the Board shall determine the extent to which Performance
Units are earned as a result of the attainment of Performance Goals. As soon as
practicable following the Board’s determination, earned Performance Units (or
fractions thereof) shall be allocated to the Eligible Director’s account with an
initial value equal to the Fair Market Value at the close of the applicable
Performance Period.

c) Payment of Performance Units. Earned Performance Units (or fractions thereof)
credited to the Eligible Director’s account shall be paid to the Eligible
Director (or, upon the Eligible Director’s death, to the Eligible Director’s
Beneficiary) as soon as practicable, and no more than sixty days, following the
Eligible Director’s termination of service as an Eligible Director. The Eligible
Director shall receive Shares in payment of the Performance Units credited to
the Eligible Director’s account in a single lump sum distribution, with the
number of Shares equal to the number of such whole Units credited to the
Eligible Director’s account and with cash paid in lieu of any fractional Units
based on the Fair Market Value on the date of the Eligible Director’s
termination of service as an Eligible Director.

 

10. Nontransferability of Units:

Neither Performance Units nor Stock Units may be sold, transferred, pledged,
assigned or otherwise alienated, other than by will or by the laws of descent
and distribution.

 

11. Dividend Equivalents:

An Eligible Director who has earned Performance Units or been granted Stock
Units will also be allocated additional Units, determined on a quarterly basis,
with respect to the payment of dividends on outstanding Common Stock. The number
of additional Units to be allocated will be determined by multiplying the
quarterly dividend per Share, if any, for the immediately preceding quarter by
the number of Units credited to the Eligible Director’s account on the first day
of that calendar quarter and dividing the result by the Fair Market Value on the
last business day of that quarter. Any additional Units credited to the Eligible
Director’s account with respect to Stock Units will be forfeited if and when
such Stock Units are forfeited and will be payable if and when such Stock Units
are payable.

 

12. Payment of Stock Units:

a) Credit to Eligible Director’s Account. In connection with each grant of Stock
Units to an Eligible Director, the Eligible Director’s account shall be credited
with such amount of Stock Units, subject to the forfeiture or vesting terms and
conditions established as part of the grant or as set forth in the Award
Agreement. Separate accounts or subaccounts shall be established for crediting
Stock Units granted pursuant to Section 8(a) or Section 8(b) and for crediting
grants of Stock Units under Section 6. Stock Units granted under Section 8(a)
shall vest and no longer be subject to forfeiture as provided in Section 8(c),
and Stock Units granted under Section 6 or any other provision of this Plan
shall vest and no longer be subject to forfeiture in accordance with such
applicable granting section or provision, or the terms of the Award as set forth
in the Award Agreement. Upon forfeiture, Stock Units shall be subtracted from
the Eligible Director’s account, along with any additional Units that were
credited to the account as dividend equivalents.

 

7



--------------------------------------------------------------------------------

b) Payment of Stock Units Awarded Under Section 8. All Stock Units awarded
pursuant to Section 8(a) or Section 8(b) in lieu of the Eligible Director’s
Annual Retainer shall be settled and payable in Shares only upon the Eligible
Director’s termination from service with the Board. As soon as practicable and
no more than thirty (30) days following the Eligible Director’s termination of
service from the Board, the Eligible Director (or, in the event of death, the
Eligible Director’s Beneficiary) shall receive Shares in payment of the vested
Stock Units credited to the Eligible Director’s account in a single lump sum
distribution, with the number of Shares equal to the number of such whole Stock
Units credited to the Eligible Director’s account and with cash paid in lieu of
any fractional Units based on the Fair Market Value on the date of the Eligible
Director’s termination of service as an Eligible Director.

c) Payment of Stock Units Awarded Under Section 6. All Stock Units awarded
pursuant to Section 6 of the Plan shall be settled and payable in Shares in
accordance with the terms of the Award Agreement. Unless provided otherwise in
the Award Agreement, Stock Units granted pursuant to Section 6 shall be settled
and payable in Shares only upon the Eligible Director’s termination from service
with the Board. As soon as practicable and no more than thirty (30) days
following the Eligible Director’s termination of service from the Board (or such
other payment date as provided in the Award Agreement), the Eligible Director
(or, in the event of death, the Eligible Director’s Beneficiary) shall receive
Shares in payment of the vested Stock Units credited to the Eligible Director’s
account in a single lump sum distribution, with the number of Shares equal to
the number of such whole Stock Units credited to the Eligible Director’s account
and with cash paid in lieu of any fractional Units based on the Fair Market
Value on the date of the Eligible Director’s termination of service as an
Eligible Director.

 

13. Change in Control:

a) Notwithstanding anything in this Plan to the contrary, in the event of a
Change in Control of the Company, the Options granted under Sections 5 and 6
shall vest and become immediately exercisable and any unvested Stock Units
granted under Section 8 shall vest.

b) For purposes of this Plan, “Change in Control” means:

(i) the acquisition by any individual, entity or group within the meaning of
section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section 13(b), the
following acquisitions shall not constitute a Change in Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliated company or (4) any acquisition by
any corporation pursuant to a transaction that complies with Sections
13(b)(iii)(A), 13(b)(iii)(B) and 13(b)(iii)(C);

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

8



--------------------------------------------------------------------------------

(iii) consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the assets or stock of another entity (a “Business Combination”),
in each case, unless, following such Business Combination, (A) all or
substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person [excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination]
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

c) Payment for Performance Units. Within 30 days following a Change in Control
of the Company, as defined in Section 13(b) of this Plan, there shall be paid in
cash to Eligible Directors with an opportunity to receive Performance Units
under an incomplete Performance Period a pro rata amount based upon the assumed
achievement of all relevant Performance Goals at target levels, and upon the
length of time within the Performance Period that has elapsed before the Change
in Control of the Company; provided, however, that (i) the Board shall endeavor
in good faith to comply with the requirements of section 409A of the Code with
any payment hereunder; (ii) if the Board determines that actual performance to
the date of the Change in Control of the Company exceeds targeted levels, the
prorated payouts shall be made using the actual performance data; and
(iii) there shall not be an accelerated payout with respect to Performance Units
that qualify as “Derivative Securities” under section 16 of the Exchange Act
that were granted less than six months before the Change in Control of the
Company.

 

14. Amendments and Termination:

a) General Authority of the Board. The Board may amend or terminate the Plan at
any time, without approval thereof by the stockholders of the Company or any
other person, except that (i) the Board may not amend the Plan without approval
of the Company’s stockholders if (A) stockholder approval is necessary in order
for the Plan to comply with any requirement that confers a material benefit on
the Company or its stockholders under the Code or other applicable tax or
securities laws or regulations or (B) such amendment would constitute a
repricing or exchange of any outstanding Option or Unit, which would require
stockholder approval under the rules of any exchange upon which the Company’s
Common Stock is listed; and (ii) the Board may not amend or terminate the Plan
at a time (or in a manner) that would adversely impair or affect any rights or
obligations under any outstanding Option or Unit, without the consent of the
affected Eligible Director, unless such amendment or termination is required by
the Code, applicable securities laws, or the rules of any exchange upon which
the Company’s Common Stock is listed.

b) Amendment With Approval of Stockholders. The Plan may otherwise be amended or
terminated by the Board, at any time and in any manner that is permitted by
applicable law, if the effectiveness thereof is subject to approval by the
stockholders of the Company, and such stockholder approval is obtained.

 

9



--------------------------------------------------------------------------------

15. General Provisions:

a) Compliance Regulations. All certificates for Shares delivered under this Plan
pursuant to any Option or Unit shall be subject to such stock-transfer orders
and other restrictions as the Board may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Shares are then listed, and any applicable
federal or state securities law, and the Board may cause a legend or legends to
be put on any such certificates to make appropriate reference to such
restrictions. The Company shall not be required to issue or deliver any Shares
under the Plan prior to the completion of any registration or qualification of
such Shares under any federal or state law, or under any ruling or regulations
of any governmental body or national securities exchange that the Board in its
sole discretion shall deem to be necessary or appropriate.

b) Other Plans. Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required by applicable law or the rules of any
stock exchange on which the Common Stock is then listed; and such arrangements
may be either generally applicable or applicable only in specific cases.

c) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law.

d) Conformity With Law. If any provision of this Plan is or becomes or is deemed
invalid, illegal, or unenforceable in any jurisdiction, or would disqualify the
Plan or any Option or Unit under any law deemed applicable by the Board, such
provision shall be construed or deemed amended in such jurisdiction to conform
to applicable laws or if it cannot be construed or deemed amended without, in
the determination of the Board, materially altering the intent of the Plan, it
shall be stricken and the remainder of the Plan shall remain in full force and
effect.

e) Insufficient Shares. In the event there are insufficient Shares remaining to
satisfy all of the grants of Options or Units made on the same day, such Options
or Units shall be reduced pro-rata.

f) Section 409A of the Code. The Plan is intended to comply in form and
operation with the requirements of section 409A of the Code and applicable
regulations and other guidance of general applicability issued thereunder
(“Section 409A”). It is the intention of the Company that the amounts deferred
pursuant to this Plan shall not be included in the gross income of the Eligible
Directors or their Beneficiaries until such time as the deferred amounts are
distributed from the Plan. At all times, this Plan shall be interpreted and
operated (i) in accordance with the requirements of Section 409A, unless an
exemption from Section 409A is available and applicable, and (ii) to maintain
the exemption from Section 409A of awards designed to meet the short-term
deferral exception under Section 409A, and (iii) to preserve the status of
deferrals made prior to the effective date of Section 409A as exempt from
Section 409A (i.e., to preserve the grandfathered status of Awards that were
vested as of, and not modified after, December 31, 2004). To the extent any
Award is subject to and not exempt from the requirements of Section 409A, any
reference to the Eligible Director’s termination of service shall mean the
Eligible Director’s “separation from service” within the meaning of
Section 409A. Notwithstanding any provision to the contrary in this Plan, if, at
the time of a director’s termination of service, such director has an account in
this Plan and is determined to be a “specified employee” under Section 409A, any
payment due to the director on account of his or her “separation from service”
may not be made before the date that is six months after the date of separation
from service (or, if earlier, the date of death of the director), except as may
be otherwise permitted pursuant to Section 409A.

 

16. Effective Date, Prior Amendments and Termination:

The effective date of this amendment of the Plan is July 29, 2009. The Plan’s
original effective date, as approved by the Board and ratified by the
stockholders on October 30, 1990, was August 9, 1990. The Plan was thereafter
amended (and restated) by the Board on August 10, 1995, with the same ratified
by the stockholders on October 23, 1995; was restated under its current title
(and ratified by the stockholders) on October 20, 1997; and was thereafter
amended effective on April 26, 2001, October 22, 2001, June 29, 2006, and
April 24, 2007, with a ratification of the June 26, 2006 amendment (which
increased the number of available Shares under the Plan) by the Company’s
stockholders on October 16, 2006; and was thereafter amended (and restated) by
the Board effective on April 21, 2009; and was thereafter amended effective on
June 23, 2009. The Plan will terminate upon the date on which all outstanding
Options have expired or terminated, and all outstanding Units have been paid or
otherwise provided for.

 

10